to file the brief. Based on appellants' failure to timely submit the brief by
the May 13 requested deadline, this court entered an order on May 24,
2013, denying as moot appellants' April 12 motion for a second extension
of time. As a courtesy before dismissing the appeals as abandoned, this
court's May 24 order allowed appellants 11 days, until June 4, 2013, to file
and serve the opening brief and appendix and warned that failure to do so
could result in the dismissal of these appeals as abandoned. Appellants
did not file and serve the opening brief and appendix by June 4.
            On June 10, respondents filed their motion to dismiss these
appeals. Appellants oppose the motion and have filed a motion again
asking for more time to file the opening brief, seeking what they refer to as
an additional six-day extension, until June 12, 2013. Appellants' counsel,
Beau Sterling, states that the "short amount of additional time is
requested in order to help spread out the deadlines slightly on a number of
matters, including this one, that all fell due around the same time, and
most of which are similarly urgent." Counsel then points out that he
recently filed briefs in other matters and prepared for two oral arguments
and attended his son's high school graduation. Counsel states that his
motion for an extension of time was late because he wanted to be sure he
could complete the brief by any new deadline requested before making the
motion.
            Respondents oppose any additional extension of time, arguing
that although appellants' latest motion for an extension of time explains
that Mr. Sterling was on his way out of town when this court entered its
May 24 order, the motion provides no explanation regarding how long Mr.
Sterling was out of town, when he became aware of the order, or why he




                                      2
                did not seek relief from the order before the 11-day time limit expired,
                instead waiting 17 days without explanation for the delay.
                            Appellants have replied, stating that this court did not
                preclude appellants from requesting any additional extensions of time to
                comply with the "new deadline" specified in the May 24 order, which they
                say "is not surprising given that, because of the timing of service of the
                [May 24] order (late Friday afternoon before the 3-day Memorial Day
                weekend), the period covered by the 11-day order included only 6 business
                days." Appellants also state that the additional time requested "is not a
                substantial delay, and, in fact, the opening brief and appellants' 7-volume
                appendix were submitted to the Court and served on opposing counsel on
                the newly requested due date," June 12.
                            In reply to appellants' opposition to their motion to dismiss,
                respondents state that although this court's May 24 order denied the
                second motion for an extension of time, as an accommodation to Mr.
                Sterling, it allowed an 11-day grace period for filing the opening brief and
                that order could not "possibly have lead Mr. Sterling to believe the court
                would grant another extension or that the 11-day time limit in the order
                could be ignored." Respondents also state that although Mr. Sterling
                represented that he attempted to contact attorney Dane Anderson to
                confer on a third extension of time, Mr. Anderson is not counsel in this
                appeal, and never has been, and Mr. Sterling knows it.
                            On June 14, 2013, appellants electronically filed in this court a
                "certificate of service" for the opening brief and appendix, indicating that
                on June 12, 2013, they submitted to this court and served on respondents
                by United States mail the opening brief and appendix. The brief and
                appendix, however, were not submitted to this court for filing with the


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                certificate of service. Only the certificate of service was filed. The opening
                brief and appendix were subsequently provisionally received in this court
                on June 17, 2013.
                            Appellants, in their motion practice, appear to blame this
                court for their delays and failure to abide by court rules and comply with
                court orders based on this court entering an order allowing them an
                additional 11 days to file their already overdue brief on a Friday before a
                three-day weekend. According to appellants, by entering the order on a
                Friday before a holiday weekend, this court narrowed the deadline for
                appellants to file their opening brief to only six days. What appellants fail
                to recognize, however, is that they missed all deadlines that this court
                extended to them for filing the opening brief and appendix. Appellants'
                opening brief was originally due on March 12, 2013. This court granted a
                30-day extension of time, making the new deadline April 11, 2013.
                Appellants then asked that they be allowed until May 13, 2013, to file the
                brief. When they failed to submit the brief by that date, this court entered
                an order on May 24, 2013, which, instead of dismissing the appeal as
                abandoned, allowed appellants yet another 11 days (until June 4, 2013) to
                file the brief. Appellants failed to file the brief by June 4, and failed to
                seek more time before that date. Respondents moved to dismiss based on
                appellants' failures. Although appellants asked that they be allowed until
                June 12 to file the brief, they did not submit the brief for filing by June 12,
                but instead electronically filed only a certificate of service for the brief on
                June 14, indicating that the brief and appendix were submitted to this
                court and served on respondents on June 12 via U.S. mail. The brief and
                appendix were subsequently provisionally received in this court on June
                17, but that submission is nevertheless beyond the June 4 deadline that


SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                    this court extended to Mr. Sterling as a courtesy before dismissing these
                    appeals. These repeated failures to timely comply with this court's rules
                    and directives have unnecessarily delayed these appeals and increased
                    this court's workload and they cannot be condoned.           See Weddell v.
                    Stewart, 127 Nev. , 261 P.3d 1080 (2011) (addressing repeated failures
                    to follow court rules and court directives in declining to reconsider an
                    order dismissing an appeal based on such failures).
                                Accordingly, appellants' untimely motion for an extension of
                    time is denied, respondents' motion to dismiss is granted, and we hereby
                    dismiss these appeals.
                    Counsel's referral to the State Bar of Nevada
                                Appellants' attorney Beau Sterling was recently ordered to
                    appear before the en bane court to show cause why he should not be
                    barred from practicing before this court based on repeated failures to
                    comply with briefing deadlines, Nevada Rules of Appellate Procedure, and
                    this court's orders and directives. In so ordering, this court noted that Mr.
                    Sterling's failure to comply with this court's rules, notices, and orders had
                    significantly delayed the appeals for which he was ordered to appear and
                    was unacceptable. See RPC 1.1 (requiring attorneys to provide competent
                    representation to their clients); RPC 1.3 ("A lawyer shall act with
                    reasonable diligence and promptness in representing a client."). At the
                    same time that counsel was ordered to appear and show cause, this court
                    referred counsel to the Nevada State Bar for investigation. In so doing,
                    this court outlined multiple civil and criminal appeals in which Mr.
                    Sterling repeatedly missed deadlines, thus significantly delaying the
                    appeals to the potential detriment of his clients. When counsel appeared
                    before this court, he represented that he had regained control of his


SUPREME COURT
        OF
     NEVADA
                                                          5
(0) 1947A    <4Sg
caseload and had implemented plans to alleviate such delays in the future.
Despite these representations, counsel failed to timely file the opening
brief and appendix, in violation of the rules of appellate procedure, and
failed to comply with this court's order directing him to file the overdue
brief by June 4, 2013, which, to the detriment of his client, resulted in this
order dismissing these appeals. Accordingly, as a result of Mr. Sterling's
failure to meet deadlines and follow court rules and orders, we refer him to
the State Bar of Nevada to pursue such investigation and discipline as it
sees fit.   See Weddell, 127 Nev. at n.9, 261 P.3d at 1085 n.9 (noting
that counsel may be referred to the State Bar for investigation for failure
to comply with this court's rules, notices, orders, or other directives). The
clerk of this court is directed to mail to the State Bar copies of all motions,
oppositions, and responses filed in these appeals since March 8, 2013,
when appellants filed their first motion for an extension of time, as well as
this court's May 24, 2013, order denying as moot appellants' second
motion for an extension of time.
               It is so ORDERED. 1


                                                     , J.
                          Hardesty



Parre.guirre




       1 The
           clerk of this court is directed to return, unfiled, the opening
brief and appendix, which were provisionally received in this court on
June 17, 2013.



                                       6
                cc: Hon. Jerome Polaha, District Judge
                     James Georgeson, Settlement Judge
                     Sterling Law, LLC
                     Hoffman Test Guinan & Collier
                     Lemons, Grundy & Eisenberg
                     Wm. Patterson Cashill
                     State Bar of Nevada
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                 7
(0) 1947A